Citation Nr: 1034088	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  07-06 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran had active duty service in the Army from May 1975 to 
January 1981, followed by service in the Army National Guard from 
February 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for sinusitis and 
rhinitis.

The Veteran testified before the undersigned at a videoconference 
hearing held in November 2008.  A transcript has been associated 
with the claims folder.

In November 2008, the Veteran submitted private treatment records 
dated between February 2002 and August 2008, as well as a letter 
waiving consideration of these newly submitted records by the 
agency of original jurisdiction (AOJ).  

In December 2008, the Board remanded the claim for additional 
development.  The case has been returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  Current sinusitis is etiologically related to active service.

2.  Rhinitis is etiologically related to service.


CONCLUSIONS OF LAW

1.  Sinusitis was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  Rhinitis was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim. 

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 
14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Sinusitis

The Veteran contends that he has sinusitis which developed during 
active military duty.  Specifically, he contends that he went to 
sick call every three or six months complaining of a runny nose, 
headaches, fevers and other "cold" symptoms while in service, 
and that he was treated with a Vicks inhaler.  

The record indicates that the Veteran's service treatment records 
were transferred to the RO in June 2000, and are now missing and 
presumed to have been destroyed.  The VA has a heightened duty to 
assist the Veteran when records are missing and presumed to have 
been destroyed.  Cuevas v Principi, 3 Vet. App. 542 (1992).

Allergic sinusitis was noted as an abnormality in the Veteran's 
February 1981 National Guard entrance examination and noted as a 
"recurring problem" on his February 1981 Report of Medical 
History form.  At his February 1982 discharge examination he was 
noted to have suffered from seasonal "sinuses and hay fever".

Private treatment records demonstrated regular treatment for 
rhinitis beginning in May 2002 and regular treatment for 
sinusitis beginning in April 2006.  A July 2007 opinion from the 
Veteran's private physician stated that the Veteran had suffered 
from allergic rhinitis since 1981 and that he first began 
treating the Veteran in 1995.

A February 2007 statement from the Veteran's wife indicated that 
he would come home during his service with headaches, pain below 
his eyes, and nasal congestion.  She also noted that his nose 
would occasionally bleed.  He reportedly treated these symptoms 
with an over-the-counter nasal spray.

At his November 2008 Board hearing, the Veteran testified that he 
experienced daily symptoms of sinusitis, including itchy eyes, 
nasal and sinus congestion, and occasional headaches.  He said 
that these symptoms began while he was in service.  He further 
testified that he had not realized that he suffered from rhinitis 
until he was diagnosed with the condition in approximately 1995.

In accordance with a December 2008 remand, the Veteran was 
afforded a VA respiratory examination in February 2009.  The 
examiner noted the Veteran's reports of multiple episodes of 
sinus difficulties during and after service.  The Veteran also 
reported treating his sinusitis with Flonase and Fexofenadine 
without side effects.  On examination the nasal turbinates 
demonstrated boggy, erythematous nasal mucosa bilaterally; but 
they did appear patent.  Pulmonary function tests demonstrated an 
FVC of 94 percent of predicted and an FEV1 of 86 percent of 
predicted, for a ratio of 74 percent, which were dictated as 
normal spirometry.  

The examiner diagnosed chronic sinusitis, and indicated that the 
Veteran needed an ear, nose and throat examination.  He did not 
indicate whether a diagnosis of rhinitis was also appropriate or 
whether the Veteran's sinusitis was related to his active 
military service.

During a February 2010 nose/sinus examination, where the claims 
file was not available, the examiner noted the Veteran's reports 
of sinus problems since the 1970's.  The Veteran also reported 
that he was last treated for this condition with an antibiotic in 
1992, and that he was currently taking Allegra and Flonase.  He 
also gave a history of having problems with mowing the grass.

A CAT scan performed prior to the examination was normal in the 
nose and sinus areas, and physical examination of the external 
nose was normal.  The vestibule was normal, the septum was 
midline, and the turbinate, meatus, floor of the nose and 
internal nasal mucosa were all normal.  The examiner concluded 
that there was no evidence of acute or chronic nose or sinus 
disease.  

A March 2010 addendum to the February 2010 examination indicated 
that after review of the claims file, there was no evidence to 
alter the conclusions reached in the original evaluation.

VA has attempted to obtain a medical opinion.  Although the 
February 2009 VA examiner diagnosed chronic sinusitis, he did not 
give an opinion on the etiology of the Veteran's disability.  On 
the other hand, the February 2010 VA examiner found that there 
was no evidence of nose or sinus disease, but failed to discuss 
whether the sinusitis identified in February 2009 and April 2006, 
was related to active military service.

The Veteran is competent to report the symptoms of his 
disability, and his reports are supported by the medical evidence 
noted above which shows that current sinusitis was shown during 
private treatment in April 2006, and that he was diagnosed again 
with chronic sinusitis on VA examination in February 2009.  The 
evidence is, therefore, in favor of a finding that the Veteran 
has current sinusitis.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007).

The Veteran has reported in statements and during examinations 
that he has had problems with his sinuses and symptoms of 
sinusitis since service.  The Veteran's wife has also submitted a 
statement indicating that the Veteran had symptoms of sinusitis 
during service.  These statements provide competent evidence of 
sinusitis during active duty and a continuity of symptoms since.  
They provide a sufficient basis for establishing service 
connection.  Davidson, Jandreau, Barr.  In addition sinusitis was 
documented very shortly after active service in 1981.

Resolving reasonable doubt in the Veteran's favor, the appeal is 
granted.  
38 U.S.C.A. § 5107(b) (West 2002).

Rhinitis

Neither the February 2009 nor the February 2010 VA examiners 
diagnosed rhinitis; however, the evidence of record shows that 
the Veteran was diagnosed as having rhinitis during private 
treatment in 2002, 2006, 2007 and 2008.  Furthermore, the July 
2007 opinion from the Veteran's private physician reports 
allergic rhinitis since 1981 with treatment since 1995.  The 
evidence is, therefore, in favor of a finding that the Veteran 
has current rhinitis.  McClain v. Nicholson, 21 Vet App 319 
(2007).

The Veteran is competent to report symptoms of rhinitis in 
service and a continuity of symptoms since.  

His February 1981 National Guard entrance examination, February 
1981 Report of Medical History does not show rhinitis, but the 
February 1982 discharge examination, does show findings of "hay 
fever" or allergic rhinitis.  

During his November 2008 Board hearing, the Veteran testified 
that he was not aware that he had rhinitis until he was diagnosed 
with it in 1995 by his private physician.  

On the other hand, rhinitis was identified as early as 1982.  The 
only medical opinion of record is that of the private physician, 
who in July 2007, indicating that the Veteran had suffered from 
rhinitis since 1981 (the VA examiners did not appear to consider 
rhinitis).  Presumably the private physician's statement was 
based on the Veteran's reports of his symptoms and history.  
While the National Guard records do not show findings of 
rhinitis, on entrance examination in 1981, the Veteran has 
reported treatment with over-the-counter medications, and it does 
not appear that testing or a detailed history was obtained.  

The evidence is in relative equipoise on the question of whether 
there is a link between current rhinitis and active service.  
Resolving reasonable doubt in the Veteran's favor, service 
connection for rhinitis is granted.


ORDER

Service connection for sinusitis is granted.

Service connection for rhinitis is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


